BLAIR, J.
— Respondent was a brakeman employed by appellant and was injured in a derailment. He recovered judgment in the Mississippi Circuit Court, and this appeal followed.
Appellant’s tracks at Delta run east and west. ‘ On the north side of the main line is a side track about one-third of a mile in length and a little nearer the main line track than in the usual construction. At each end it connects with the main line by switches provided with locks. Nearly two hundred feet from the west end of this sidetrack is what is called a cross-over or intermediate track. It leads from the main line to the side track. Its west end connects with the side track and its east end with the main line. At the time respondent was injured an east-bound train on which he was acting as brakeman had stopped at Delta. One car near the rear *92of the train was “'spotted” at the station, which was just west of the west end of the side track. The train, nearly as long as the side track, extended east along the main line to a point several hundred feet beyond the east or main line switch of the cross-over. An order was received to “pick up” a car standing upon the side track, and respondent uncoupled the engine and proceeded with it to the switch at the' east end of the side track. This switch he unlocked and opened, and the engine moved westward upon the side track. On this track there were three bunk cars, left for employees, and farther west was the car sought. There is evidence this car was standing west of the side track connection with the cross-over, and other evidence that it stood about opposite the side track cross-over switch. The engine backed westward along the side track and was coupled to the first of the bunk cars and then propelled the three westward until the car sought was reached, respondent riding upon the south side of the bunk car fartherest from the engine and upon the side next to the main line. The side track cross-over switch-stand was on the north side of the side track. The rear bunk car was coupled to the ear ordered to be “picked up” and the coupling made by impact. Respondent testified the first attempt failed, and that the car was driven west “into the main line train.” There was evidence tending to show this ear was, when the coupling was finally made, considerably over a hundred feet west of the cross-over switch-stand on the side track. There was evidence to the contrary. The engine, drawing the four cars, then started eastward for the main line, and respondent began to climb the ladder upon the south side of the rear car, that being on the side next the main line and nearest the cars in the train standing on the main - line track. When the ear on which respondent was riding reached the cross-over switch, instead of continuing^ along the side track,' along which the engine was proceeding, it started down the cross-over, and struck a car in the train on the main line, catching respondent between the tops of the colliding cars and severely injuring him. There *93was evidence tending to show that the engine hacked some of the cars past the switch connecting the crossover track with the side track, and that that switch was uninjured, hut that it could not have been so had cars been backed over it while it was set for the cross-over track; also to show that some of the cars had, after the engine started east, passed over the switch points and continued eastwardly upon the side track; that, at the time the car on which respondent was riding reached the cross-over switch it was moving ten or twelve miles per hour; there was evidence that unless the lever used to turn the cross-over switch was in the notch provided to hold it, the jolting of cars passing over the switch might throw the switch, and evidence that the lever on this particular switch would be jolted out of such notch by cars passing over the switch; that this was its condition after the injury to respondent, and that the switch was then in the condition it was in at the time of the accident and in which it had been long prior thereto. It was shown the switch-stand had a place for a lock and that a lock could have been supplied for forty cents, and would, if in use and in place, have prevented the injury; but that such lock was not in use and had never been used on that switch. There was in evidence a company rule requiring main line switches to be locked, but no rule was offered which had any reference to cross-over switches at the end connecting with a side track. There was evidence both ways on the question whether well managed railroads customarily maintained locks on such switches.
The switch-stand targets were rusty and their colors nearly obliterated, but differences in shape were designed to indicate whether the switch was set for the cross-over or the side track. Respondent testified he rode upon the side of the car nest the main line, because the engineer was upon the right hand side of the engine and signals could be given him directly only on that side; that this was in conformity to the rule or, at least, regular custom, hi backing, when the track was so the engine could be «een from the right hand side of the car; he said he did uot look at the switch, as the engine backed down, but. *94did look, as was kis duty, at the switch points and they were lined for the side track; and that they could not have been as he saw they were unless the switch lever was in the notch.
Respondent’s position is that the switch was thrown by the jolting of the cars ahead of the one he was riding on and that it resulted from the negligent speed of the train and the absence of a lock on the switch; Appellant contends there was no negligence; that respondent assumed the risk, and that his injury resulted from his contributory negligence. Other facts may be stated in the course of the opinion.
New Trial, I. This case was tried before Judge. C. B. Paris, now of this court. While the motion for new trial was pending, he was succeeded by Judge Pinch. Judge Pinch overruled the motion. Appellant now urges he had no power to do so. The substance of the argument advanced is that the motion assailed the verdict as against the weight of the evidence; that this question called for an exercisel of discretion by the judge, and that the trial judge, alone, was in position to exercise such discretion in ruling upon it. Both divisions of this court have held the contrary. [State ex rel. v. Perkins, 139 Mo. l. c. 117, 118; Fehlhauer v. St. Louis, 178 Mo. l. c. 653; Richardson v. Agr. & Mec. Assn., 156 Mo. l. c. 412, 413; also Glaves v. Wood, 78 Mo. App. 351.] Appellant relies on St. Francis Mill Co. v. Sugg, 142 Mo. 364. That case applied the rule in force prior to the amendment of the statute discussed in State ex rel. v. Perkins, supra. The motion considered was one filed prior to the amendment. The third paragraph of the syllabus indicates the ruling actually made. Defendant’s right, in that case, under the rule in force, accrued prior to the amendment. It was not a mere matter of procedure. It was then a right to a new trial. That case is no authority in this.
II. Appellant contends the case should not have gone to the jury.
*95Common Usage. (a) The first ground advanced is “that the methods complained of were those adopted and practiced by railroads generally.” The record does not show this to be true as a matter of law. When such usage is relied on it must be proved. The evidence in this case on Ibis issue was conflicting, and it was for the jury to determine the fact. [Yost v. Rairoad, 245 Mo. l. c. 244, 245.] In Trebbe v. American Steel Foundries, 185 S. W. l. c. 182, this court, considering this' question in connection with Chrismer v. Bell Tel. Co., 194 Mo. l. c. 208, 209 (a case upon which appellant relies), said: “Neither that case nor any cited in it, however, is authority for any rule that a court can assume the existence of a common usage, in the face of a conflict of evidence on the question running through all the evidence offered in that connection.” A question of fact as to whether an asserted common usage actually existed is to be submitted to the jury like any other.
Lever in Notch, (b) Another ground. upon which it is urged the casé should have been taken from the jury is this: there was evidence tending to show the accident might have happened as it did if the switch lever on the side track cross-over switch-stand had not been placed in the notch prepared in the stand to hold it and was not in the notch when the cars were moving over the switch; that this condition would have rendered the switch so insecure that when the engine started west the switch might have been jolted around or. the switch points pressed over by the flanges on the wheels, so that the switch would have been thus set for the cross-over and the accident would have resulted; that it was respondent’s duty to see that the switch lever was set in the proper notch and that he did not do so; therefore, that there was a showing of a probable cause for the injury for which respondent’s contributory negligence was responsible and, it is argued, we must apply the rule that when there is evidence tending to prove two causes of injury, for one of which defendant is liable and for one of which it is not, plaintiff must fail in the absence of a *96showing that his injury came from the former; and that this rule requires judgment for appellant in this case.
Respondent does admit he did not look at the lever, hut he testifies, in substance, he looked at the switch points and they were in such position against the rails as to show the switch was set for the side track, and that they could not have been in the position they were in unless the lever was down in the notch. On cross-examination he gave his reasons. This was evidence the switch was set for the side track respondent wks using, and that the lever was in the proper notch as the ear on which respondent was riding approached the switch. There was evidence the switch was not set for the crossover, as well as evidence to the contrary. There was evidence some of the cars were backed over the switch in order to reach the car to be picked up; that these cars would have broken the switch had they been backed over it while it was set for the cross-over; and that the switch was not broken. It was for the jury to say whether they would believe respondent’s testimony as to the lever being in the notch when the switch points were in the position he testified they were and it was for them to determine, under proper instructions, whether the’ cause of injury was proved for which appellant was responsible, i. e. whether the preponderance of the evidence pointed to such cause.
(c) Whether, in the circumstances, it was contributory negligence for respondent to place himself upon the side of the car next the main line on which the train was standing was a question for the jury, at most.
(d) In the circumstances it was a question for the jury whether appellant was negligent, in view of the evidence tending to prove the likelihood of the lever jolting out of the notch, in maintaining the switch without a lock and running its cars over it at ten or 'twelve miles per hour.
(e') It is quite clear the evidence did not establish as a matter of law that respondent assumed the risk of using the switch.
*97III. It is most earnestly contended instruction “A,” given for respondent, was erroneous. That instruction reads thus:
Instruction. “The court instructs the jury that if you believe and find from the evidence in this cause that on, and for some time prior to, the 6th day of May, 1909, the defendant carelesslv and negligently furnished and maintained a switch-stand without a lock therefor, at a point on its passing track, at the town of Delta, where its cross-over track connected said passing side track with defendant’s main line at that point, and that such switch-stand, without a lock, was not a reasonably safe appliance at said place and under the facts and circumstances, and that on the 6th day of May, 1909, the defendant, by its engineer, carelessly and negligently ran a train of cars along and upon said passing track at a rate of speed that was not reasonably safe to defendant’s other empoyees working on and around said train, under the existing conditions; and that as a result of such speed of the-train and as a result of the.carelessness and negligence of the defendant in failing to provide and maintain a lock for such switch-stand at the west end of said cross-over track, and if you find that such act was under the circumstances negligent, one of defendant’s cars, then being drawn by defendant’s locomotive, engine, then being operated by defendant, its servants and employees, was thereby and thus caused to suddenly leave said passing track and to go upon said cross-over track and to suddenly and violently collide with defendant’s train of cars upon the main line, thereby and thus catching and crushing plaintiff between the car upon which he was riding and a car upon the main line aforesaid, while he was in the line of his duty as a brakeman for the defendant, thereby and thus wounding his left hip, back, bladder, testicle and urethra, and depriving him of any portion of his earnings; and .that the danger incident to the operation of an engine and train of cars upon said passing track by said switch-stand without a lock was not so apparent or obvious as to cause a reason*98ably prudent person to not'operate them; and that tbe plaintiff, when injured was exercising sucb care as a person of ordinary prudence would bave exercised under tbe same or similar circumstances, then and in that event your verdict in this cause must be for tbe plaintiff, Andrew J. Thompson.”
(a) It is insisted that the instruction required a verdict for respondent unless appellant’s switch was absolutely safe, whereas, it is said, the rule is that it is the master’s duty to use ordinary care to provide reasonably safe places and appliances. The instruction, in this connection, required the jury to find (1) that the switch-stand was negligently maintained without a lock, and (2) that such switch-stand, without a lock, was not a reasonably safe appliance. Instruction “D”’ given for respondent, defined negligence as “a want of ordinary care,” and then defined ordinary care. No objection is made to these definitions. Substituting for the word “negligently,” where it first appears in Instruction “A,” the definition in Instruction “U,” it appears the meaning of this part of the instruction is the legal equivalent of the formula appellant urges should have been used.
(b) It is said the legal test of negligence in the use of a given switch is the usage in tbe railroad business and that the instruction excludes this and leaves it to conjecture. “It is true . . . conformity to custom” in the business “is not evidence of negligence, but departure from it is” (Yost v. Railroad, supra, l. c. 245), and let it be conceded that had Instruction “A” excluded the idea that the jury should consider the evidence tending to show appellant’s practice in leaving this switch unlocked, in all the circumstances, conformed to the usage on well managed lines, it would have been erroneous. Sufficient proof of such usage may be said to rebut the idea of negligence in a proper case. Instruction “A” did not exclude the consideration of that .evidence. With respect to it the instruction contains no particular direction. It does, generally, require a finding of negligence. This non-direction was fully covered by appellant’s instructions which were strong and clear. *99Had they failed to cover the matter fully, appellant could not complain. Upon a like question, this court in Trebbe v. American Steel Foundries Co., 185 S. W. l. c. 183, said:
“The instruction concerning the omission of the safety block or safety appliance of some kind required the jury, before finding for respondent, to find the facts of the occurrence in accordance with the tendency of the evidence supporting respondent’s view, and then to find that there was a failure to place a safety device upon the appliance, and then to find that such omission constituted negligence, want of ordinary care. Other instructions defined ordinary care in a manner not objected to, and, at appellant’s instance, also directed the jury that if it was not customary to equip air hoist beams with safety blocks, and if appellant had no reason, in the exercise of ordinary care, to anticipate that the lack of a safety block was dangerous, and if, 'the accident in question here brought to defendant’s attention for the first time the desirability of such a safety device,’ then there was no negligence in failing to supply the safety block. This meets substantially the objection that respondent’s instruction permitted a finding for him though safety blocks were previously unknown. ’ ’
The same principle answers the contention in this case.
nijuryPatinS (c) The insistence that the instruction requires the master to anticipate and provide against the negligence of the servant is not tenable. It assumes respondent’s contributory negligence. That was an issue for the jury, and the instruction even required a finding of respondent’s freedom from contributory negligence before a verdict for him could he rendered.

*100
Assumption of Risks.

*99(d) The criticism of Instruction “A” based upon the idea that the rules of the company “did not require the switch to he locked” and that Thompson agreed to *100familiarize himself with the rules and, therefore, so continuing in service must he held to have assumed the risk, is untenable. No rule was offered relating to cross-over switches so far as concerned those at the side track end. Rule 104 pertained solely to main line switches. Instruction “A” left open, sufficiently, the question of assumption of risk, and appellant’s instruction given secured for it the full benefit of the principle for which it contends, covering specifically the idea now advanced in criticism of the instruction.
Contributory Negligence. (e) With respect to respondent's contributory neg~ ligence, if any, appellant secured an instruction which gave it, at least, the benefit of every principle which it was entitled to ~have placed before the jury.
Conflict. (f) There is no' conflict of instructions of which appellant can complain. Instruction “A” is the only instruction assailed. The grounds upon which it is argued conflict appears are, generally, the same put forward in support of the contention that the demurrer to the evidence should have been sustained. Also they depend, to some extent, upon a construction of the evidence we do not think the record sustains..
The judgment is affirmed. All concur, Bond, P. J., in result.